Citation Nr: 0300399	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a fracture of the 
head of the left (minor) humerus, currently rated as 20 
percent disabling. 

(The issues of entitlement to service connection for heart 
blockage as secondary to post-traumatic stress disorder 
and an increased rating for post-traumatic stress disorder 
will be addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  
The development with respect to the issue adjudicated in 
this decision requested by the Board in its September 1998 
remand has been accomplished.   

The Board is undertaking additional development on the 
issues of entitlement to service connection for heart 
blockage as secondary to post-traumatic stress disorder 
and an increased rating for post-traumatic stress disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  The veteran is right handed; motion in the left 
shoulder was most recently measured from 40 degrees of 
forward flexion, 45 degrees of abduction, external 
rotation of 80 degrees and internal rotation of 70 
degrees. 

3.  Left arm motion is not limited to 25 degrees from the 
side; the service-connected shoulder disability does not 
involve intermediate ankylosis of scapulohumeral 
articulation or a fibrous union of the humerus.  

4.  There are no extraordinary factors associated with the 
service-connected  shoulder disability productive of an 
unusual disability picture such as to render application 
of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the head of the minor humerus 
are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DC) 5200-5203 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that 
is not well grounded).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by rating 
decision dated in February 1998 and supplemental 
statements of the case dated in February 1998, January 
2000, April 2000, and January 2002.  The Board concludes 
that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include pertinent VA medical records dated 
through November 1998, has been obtained by the RO, and 
there is no specific reference to any other pertinent 
records that need to be obtained.  There is also nothing 
in the claims file to suggest that the additional delay in 
the adjudication of the veteran's appeal, which has been 
pending for several years, to obtain additional 
development or further notice pursuant to a recent Court 
decision would be justified.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  The record, as will be discussed below, 
includes detailed clinical findings pertinent to the 
severity of the service connected shoulder disability, 
particularly range of motion findings.  These range of 
motion findings represent the essential evidence necessary 
to rate the severity of the veteran's left shoulder 
disability, and it is unclear how any supplementary 
evidence would assist in the adjudication of the veteran's 
claim.  Moreover, inspection of the voluminous 
correspondence of record from the veteran evidences an 
understanding on his part of the evidence required for a 
grant of his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history 
of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. 

Limitation of motion of the minor arm (the veteran is 
right handed) to the shoulder level or midway between the 
side and shoulder level warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the 
minor arm to a position 25 degrees from the side warrants 
a 30 percent rating.  Id. 

"Intermediate" ankylosis of scapulohumeral articulation of 
the minor shoulder warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5200.  Fibrous union of the minor 
humerus warrants a 40 percent rating. 38 C.F.R. § 4.71a, 
DC 5202.  The highest assignable rating for dislocation of 
the clavicle or scapula is 20 percent. 38 C.F.R. § 4.71a, 
DC 5203.    

Turning to a summary of the relevant facts, service 
connection was established for residuals of a fracture of 
the head of the left humerus by a May 1971 rating decision 
at a noncompensable rating under DC 5202.  Evidence then 
of record included the service medical records which in 
pertinent part revealed what was initially described as an 
avulsion fracture of the left humerus-greater tuberosity 
after the veteran was injured while playing football in 
September 1970.  He was separated from service shortly 
thereafter, and the first post-service examination 
conducted in February 1971 showed no significant findings 
in the left shoulder.  

The noncompensable rating was continued until February 
1998, at which time a 20 percent rating percent rating was 
assigned under DC 5010-5201.  This action followed a 
November 1996 VA examination which revealed an impingement 
syndrome of the left shoulder linked to arthritic changes 
in the acromioclavicular (hereinafter AC) joint.  
Pertinent findings at that time included the following 
range of motion finding in the left shoulder:  flexion to 
70 degrees; extension to 30 degrees, abduction to 110 
degrees; adduction to 25 degrees, external rotation to 70 
degrees and internal rotation to 75 degrees.  There was 
tenderness and pain to palpation of the left AC joint.  
Also shown was crepitus over the biceps of the left tendon 
and localized tenderness and insertion of the rotator cuff 
in the humeral head.  X-rays were interpreted as showing a 
small spur formation at the left AC joint suggestive of 
arthritis.  

In February 1998, the veteran underwent a diagnostic 
arthroscopy and partial subacromial decompression of the 
left shoulder.  Following this surgery, a temporary 100 
percent rating for convalescence was assigned effective 
from February 9, 1998.  The rating remained at 20 percent 
effective from April 1, 1998, following the expiration of 
this temporary rating.  The veteran underwent additional 
surgery, to again include a partial subacromial 
decompression of the left shoulder, in August 1998.  
Thereafter, additional periods of temporary 100 percent 
ratings were awarded to the veteran, and the 20 percent 
rating was again assigned effective from October 1, 1998, 
following the expiration of the temporary ratings.    

The most recent pertinent clinical evidence of record is 
contained in reports from a November 1998 VA examination.  
At that time, the veteran described stiffness and 
generalized pain in all his joints, including the left 
shoulder.  Upon physical examination, the range of motion 
in the left shoulder was shown to be 40 degrees of forward 
flexion, 45 degrees of abduction, external rotation of 80 
degrees and internal rotation of 70 degrees.  An X-ray of 
the left shoulder demonstrated degenerative interarticular 
joint disease and erosion at the greater tuberosity of the 
left humerus felt to possibly be representative of post 
traumatic or advanced arthritic changes. 

Applying the pertinent legal criteria to the facts 
summarized above, the Board notes initially that 
entitlement to a rating in excess of 20 percent rating 
cannot be assigned for impairment of the clavicle of the 
scapula under DC 5203, as the highest assignable rating 
for the minor shoulder under this diagnostic code is 20 
percent.  As for the diagnostic codes pertaining to rating 
disability of the minor shoulder and arm codified at 
38 C.F.R. § 4.71a, DC 5200-5302, a rating in excess of 20 
percent is warranted if there is "intermediate" ankylosis 
of scapulohumeral articulation (DC 5200); limitation of 
motion of the arm to a position 25 degrees from the side 
(DC5201); or a fibrous union of the humerus (DC 5202).  
The reports from the most recent VA examination do not 
reflect any of these manifestations, nor does any other 
post-service evidence of record.  As indicated, motion in 
the left arm was most recently measured to, at worst, 40 
degrees of flexion, thus precluding increased compensation 
under DC 5201.  With regard to a rating in excess of 20 
percent under DC 5200 or DC 5202, respectively, there 
simply is no post-service evidence of ankylosis of 
scapulohumeral articulation or a fibrous union so as to 
warrant increased compensation under either of these 
provisions.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Review of the reports from the most 
recent VA examination simply reveals no evidence 
indicating that increased compensation is warranted for 
any disability caused by pain.  Finally, the Board 
considered the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, 
the Board notes that neither frequent hospitalization nor 
marked interference with employment due to the service-
connected residuals of a fractured left clavicle is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  While the record reveals two 
surgeries in 1998, the record does not reveal, nor does 
the veteran report, any surgery or hospitalization since 
that time, and there are otherwise no clinical findings 
which would indicate entitlement to increased compensation 
on an extraschedular basis.   

In short, the Board finds the probative weight of the 
"negative" evidence, principally the objective clinical 
findings contained in the reports from the most recent VA 
examination, to be greater than that of the "positive" 
evidence, which is essentially limited to the subjective 
assertions presented by and on behalf of the veteran.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
claim for an evaluation in excess of 20 percent for a 
fracture of the head of the minor humerus must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 20 percent for a 
fracture of the head of the left (minor) humerus is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

